SUR PETITION FOR PANEL REHEARING WITH SUGGESTION FOR REHEARING IN BANC
Dec. 29, 1993.
The petition for rehearing filed by appel-lee, having been submitted to the judges who participated in the decision of this Court and to all the other- available circuit judges in active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is DENIED.